Title: From Alexander Hamilton to Lewis Tousard, 24 May 1799
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir,
            New York May 24. 1799
          
          I am The Secy of War has informed me, that there are forty six Iron Cannon chiefly twenty four pounders belonging to the U States, which are lying on the wharf of Mr. John Brown of Providence, If they have not You will determine the number and has desired me to  instruct direct you to report to me the number wanted for the several defences at Rhode Island, and the other harbours in that quarter where we have fortifications, and respecting which, he says, you are already instructed; in order that the Cannon may be sent to the places of their destination.
          As the expressions are understoo indefinite, I do not understand what is meant by the other harbours in that quarter. As they But your I presume they must intend the fortifications at Boston & further Eastward. But as the knowlege you will derive from your previous instruction will enable you to understand and comply with the object of the present dire Secretary: I therefore request that you will without delay report — me accordingly.
          With great consideratn I am Sir Yr. Obed St
          Major Toussard Rhode Island
        